On March 29,1993, the Defendant was sentenced to twenty (20) years for Burglary. Dangerous Designation. In the event the Defendant is granted parole the following are to be imposed as conditions of his early release from prison: (1) the Defendant must pay restitution of $3,141.50; (2) the Defendant must obtain, and remain, gainfully employed; and (3) the Defendant may not reside in, or otherwise have physical contact with, Flathead County, Montana.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and appeared pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he is on codeine and unable to adequately represent himself. Therefore, he requested a continuance.
The Sentence Review Board considered the Defendant’s request and concluded that the codeine might affect his reasoning. The motion for continuance is granted. This case will be set for the September, 1993, docket and Mr. Johnson must obtain counsel by that time, or he can represent himself. No further continuance will be granted.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges